Case: 18-11068      Document: 00514956150         Page: 1    Date Filed: 05/14/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                    No. 18-11068                               May 14, 2019
                                  Summary Calendar
                                                                              Lyle W. Cayce
                                                                                   Clerk

UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RIGOBERTO MATA, JR.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                            USDC No. 3:08-CR-267-15


Before JONES, ELROD, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Rigoberto Mata, Jr., federal prisoner # 35080-079, moves for leave to
proceed in forma pauperis (IFP) on appeal of the denial of his third motion for
a sentence reduction under 18 U.S.C. § 3582(c)(2) pursuant to Amendment 782
to the United States Sentencing Guidelines. By challenging the district court’s
denial of authorization to proceed IFP on appeal, Mata is challenging the
district court’s certification that his appeal is not taken in good faith and is


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11068    Document: 00514956150     Page: 2   Date Filed: 05/14/2019


                                 No. 18-11068

frivolous. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). Our inquiry
into good faith “is limited to whether the appeal involves legal points arguable
on their merits (and therefore not frivolous).” Howard v. King, 707 F.2d 215,
220 (5th Cir. 1983) (internal quotation marks and citation omitted).
      We recently clarified in United States v. Calton, 900 F.3d 706, 713-14
(5th Cir. 2018), that a § 3582(c)(2) motion is a step in a criminal proceeding
and res judicata principles do not apply within such a single legal action. The
district court, therefore, abused its discretion in denying Mata’s third § 3582
motion as barred by res judicata, and Mata has raised a nonfrivolous issue for
appeal. See United States v. Henderson, 636 F.3d 713, 717 (5th Cir. 2011);
Howard, 707 F.2d at 220.
      For this reason, Mata’s motion for leave to proceed IFP is GRANTED.
See Baugh, 117 F.3d at 202. The district court’s judgment dismissing his
§ 3582(c) motion is VACATED.       We DISPENSE with further briefing and
REMAND the case to the district court for further proceedings. We express no
opinion on whether the district court should exercise its discretion to grant a
reduction in Mata’s sentence after considering the appropriate factors and the
new issue Mata raises in his third § 3582(c) motion based on Hughes v. United
States, 138 S. Ct. 1765 (2018), and United States v. Torres, 856 F.3d 1095 (5th
Cir. 2017).




                                       2